116 F.3d 1484
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Plaintiff-Appellee,v.Phillip S. DOUGLASS, Defendant-Appellant.
No. 97-1216.
United States Court of Appeals, Eighth Circuit.
Submitted June 10, 1997.Filed July 8, 1997.

Appeal from the United States District Court for the Western District of Missouri.
Before BOWMAN, GIBSON and ARNOLD, Circuit Judges.
PER CURIAM.


1
After the district court1 denied his motion to suppress evidence, Phillip S. Douglass pleaded guilty to one count of possession with intent to distribute methamphetamine in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and was sentenced to forty-eight months imprisonment, followed by a five year period of supervised release.  Douglass preserved his right to appeal the adverse ruling on his motion to suppress.  After carefully reviewing the record before us and the parties' briefs, we affirm the district court's decision.  See 8th Cir.  R. 47B.



1
 The Honorable Fernando J. Gaitan, Jr., United States District Judge for the Western District of Missouri